Case: 20-10659     Document: 00515849504         Page: 1     Date Filed: 05/05/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                         May 5, 2021
                                  No. 20-10659
                                                                       Lyle W. Cayce
                               Conference Calendar                          Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Nathan Thomas Hubbard-Nguyen,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 6:19-CR-7-1


   Before Dennis, Costa, and Engelhardt, Circuit Judges.
   Per Curiam:*
          The Federal Public Defender appointed to represent Hubbard-
   Nguyen has moved for leave to withdraw and has filed a brief in accordance
   with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores,
   632 F.3d 229 (5th Cir. 2011). Hubbard-Nguyen has not filed a response. We


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10659     Document: 00515849504         Page: 2   Date Filed: 05/05/2021




                                  No. 20-10659


   have reviewed counsel’s brief and the relevant portions of the record
   reflected therein. We concur with counsel’s assessment that the appeal
   presents no nonfrivolous issue for appellate review. Accordingly, counsel’s
   motion for leave to withdraw is GRANTED, counsel is excused from
   further responsibilities herein, and the APPEAL IS DISMISSED. See
   5th Cir. R. 42.2.




                                       2